1                                                                              JS-6
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHAEL GRAVES, KEITH GREN,                )   Case No. 2:17-cv-06983-CAS-SKx
     and MICHAEL WHEALEN, on behalf of )
12   themselves, all others similarly situated, )
     and the general public,                    )   CLASS ACTION
13
                                                )
                               Plaintiffs,      )
14                                                  [PROPOSED] JUDGMENT AND
           vs.                                  )   ORDER (1.) GRANTING FINAL
15                                              )
                                                )   APPROVAL OF CLASS ACTION
16                                              )   SETTLEMENT, (2.) AWARDING
17                                              )   CLASS COUNSEL FEES AND
     UNITED INDUSTRIES                          )   EXPENSES, (3.) AWARDING
18   CORPORATION,                               )
                                                )   CLASS REPRESENTATIVES
19                             Defendant.       )   INCENTIVE AWARDS, AND (4.)
                                                )   DISMISSING ACTION WITH
20                                              )   PREJUDICE
21                                              )
                                                )
22                                              )   [REDACTED]
23
24           Plaintiffs Michael Graves, Keith Gren, and Michael Whealen (“Plaintiffs”),
25   individually and on behalf of the Class defined below, move this Court for final
26   approval of the proposed settlement in the above-captioned action. This Court has
27   reviewed and considered Plaintiffs’ Unopposed Motion for Final Approval of
28   Class Action Settlement and supporting materials along with Plaintiffs’ Motion for


                                              -1-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    Attorneys’ Fees, Costs, and Incentive Awards (“Fee Motion”) and supporting
2    materials. Now, having fully considered the record and the requirements of law, this
3    Court orders that the Motion for Final Approval and Fee Motion is GRANTED as
4    set forth below.
5           IT IS THIS 24TH DAY OF FEBRUARY, 2020, THE COURT
6    ORDERED that the settlement (including all terms of the Settlement Agreement
7    and exhibits thereto) is hereby GRANTED FINAL APPROVAL. The Court
8    further finds and orders as follows:
9    I.     BACKGROUND
10          On September 21, 2017, original plaintiff Gregory Arthur (“Arthur”) filed this
11   putative class action alleging violations of consumer protection laws against
12   Defendant and on November 27, 2017, Arthur filed a First Amended Class Action
13   Complaint. (ECF Nos. 1, 16). The First Amended Complaint alleged that the “Makes
14   Up To __ Gallons” representation on the Spectracide® Concentrate Products is
15   deceptive because UIC fails to disclose that “the Spectracide Concentrates were in
16   fact only capable of making a fraction of the number of gallons represented when
17   diluted to the same strength as ‘Ready-to-use’ Spectracide according to UIC’s own
18   instructions.” (Id. at ¶ 16).
19          On January 12, 2018, UIC moved to dismiss Arthur’s First Amended
20   Complaint (ECF No. 22). Then, on January 15, 2018, Arthur filed a Motion for Class
21   Certification and to appoint class counsel. (ECF No. 23). On March 23, 2018, the
22   Court entered an Order granting in part and denying in part UIC’s Motion to Dismiss
23   Arthur’s First Amended Complaint. (ECF No. 34). The Court dismissed Arthur’s
24   request for injunctive relief, but granted him leave to amend to file a Second
25   Amended Complaint. (ECF No. 34). On April 16, 2018, Arthur filed his Second
26   Amended Complaint (ECF No. 39), which UIC answered on April 30, 2018 (ECF
27   No. 40). On May 17, 2018, the Court entered an Order denying Arthur’s Motion for
28   ///

                                              -1-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    Class Certification without prejudice, holding that Arthur could not adequately
2    represent the putative class. (ECF No. 47).
3          On June 25, 2018, Arthur and UIC filed a Joint Stipulation to dismiss Arthur
4    from the Litigation, for leave to substitute Michael Graves and Keith Gren as
5    plaintiffs and putative class representatives, and for leave for Graves and Gren to
6    file a Third Amended Complaint. (ECF No. 53). On June 26, 2018, the Court entered
7    an Order substituting Graves and Gren as named plaintiffs and proposed class
8    representatives, dismissing Arthur from the Litigation, and granting Graves and
9    Gren leave to file a Third Amended Complaint. (ECF No. 54). On June 28, 2018,
10   Graves and Gren filed their Third Amended Class Action Complaint against UIC
11   (ECF No. 55), which UIC answered on July 19, 2018. (ECF No. 59).
12         On July 12, 2018, the Court entered an Order staying the Litigation pursuant
13   to a Joint Stipulation filed by Graves, Gren, and UIC seeking time to allow them to
14   engage in settlement discussions (ECF No. 58). On September 7, 2018, Michael
15   Whealen sent UIC a consumer notice and demand letter on behalf of himself and a
16   proposed nationwide class concerning the Products. On May 15, Class Counsel filed
17   a Fourth Amended Complaint adding Whealen as a named Plaintiff in addition to
18   Graves and Gren. (ECF No. 63). The Fourth Amended Complaint also adds a cause
19   of action under the Missouri Merchandising Practices Act, Mo. Rev. Stat.
20   §§ 407.010, et seq. in addition to causes of action under California’s consumer
21   protection laws. (ECF No. 63 at ¶¶ 52-58).
22         Plaintiffs and UIC have engaged in substantial discovery. On October 26,
23   2017, Arthur served a first set of Interrogatories and a first set of Request for
24   Production of Documents on UIC. In exchange for Arthur’s agreement to extend
25   UIC’s time to serve written responses and objections, UIC produced several
26   documents that were crucial to Arthur’s claims in the litigation including the
27   suggested retail prices for the Products, annual sales of the Products, and Product
28   labels that were in use during the class period. On February 16, 2018, UIC served

                                              -2-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    objections and responses to Arthur’s discovery requests. UIC also produced a second
2    batch of documents relating to Plaintiffs’ claims, including communications with the
3    Environmental Protection Agency (“EPA”) relating to the labels of the Products.
4    Class Counsel sent a meet and confer letter to UIC on March 23, 2018 regarding
5    remaining deficiencies with its written discovery responses. Following extensive
6    meet and confer efforts, the Parties reached an agreement on the scope of Plaintiff’s
7    discovery requests.
8          On January 26, 2018, UIC served a deposition notice on Gregory Arthur that
9    included several document requests. On January 31, 2018, Arthur served objections
10   and responses to UIC’s document requests. On February 2, 2018, UIC then took the
11   deposition of Gregory Arthur. In support of Arthur’s Motion for Class Certification,
12   Class Counsel submitted an expert report from Charlene L. Podlipna, CPA detailing
13   a proposed class wide damages model. On January 26, 2018, UIC served a Notice
14   of Deposition Duces Tecum on Ms. Podlipna that contained several document
15   requests. On February 14, 2018, Class Counsel served objections and responses to
16   the document requests that were served on Ms. Podlipna. On February 16, 2018,
17   UIC took the deposition of Ms. Podlipna on topics relating to her expert opinion and
18   report. After Plaintiffs Graves and Gren filed their Third Amended Complaint, UIC
19   promptly began pursuing discovery from the new named Plaintiffs. Marron Decl., ¶
20   9. On June 29, 2018, UIC served a Notice of Deposition Duces Tecum on Plaintiff
21   Gren that contained several document requests. UIC then took the deposition of
22   Plaintiff Keith Gren on July 12, 2018. Plaintiff Gren’s deposition lasted more than
23   five hours.
24         Following Plaintiff Gren’s deposition, the Parties began engaging in
25   preliminary settlement discussions. During the course of several months the Parties
26   engaged in hard-fought settlement negotiations that resulted in the Settlement
27   Agreement. The several months that it took to work out significant details and
28   vigorous disagreements between the parties demonstrate that this proposed

                                              -3-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    resolution was the product of heavily disputed and arm’s length negotiation.
2          On June 3, 2019, Plaintiffs filed an Unopposed Motion for Preliminary
3    Approval of the class action settlement with Defendant. (ECF No. 64-1). On June
4    27, 2019, the Court entered an Order Denying Plaintiffs’ Motion for Preliminary
5    Approval Without Prejudice, and ordered Plaintiffs to file an amended motion to
6    address the requirements of Rule 23(e)(3). (ECF No. 65). On August 19, 2019,
7    Plaintiffs filed a Renewed Motion for Preliminary Approval of the class action
8    settlement, which the Court granted on September 18, 2019. (ECF Nos. 71, 77). In
9    its preliminary approval order, the Court conditionally certified the nationwide
10   settlement class noting that the requirement of Federal Rules of Civil Procedure
11   23(a) and 23(b)(3) had been satisfied. (ECF No. 77 at 12-18). The Court also
12   preliminarily approved the settlement noting that the relevant factors weighed in
13   favor of approval. (ECF No. 77 at 4-12).
14   II.   SUMMARY OF SETTLEMENT
15         Plaintiffs now move for final approval of a Settlement Class defined as
16   follows:
17         All persons residing in the United States who during the Class Period1
           purchased in any state, for personal or household use and not for resale
18         or distribution, any of the Products.2, 3
19         The Settlement Agreement provides that UIC will pay $2,500,000.00 into a
20   settlement fund. Agreement at § 7.4. This fund will be used, among other things, to
21   pay authorized claims to the Settlement Class Members, to pay the costs of
22
     1
      The term “Class Period” means September 21, 2013 to the date on which the
23   Notice is disseminated to the Settlement Class. Agreement at § 2.7.
24   2
      The term “Products” means UIC’s herbicide products that are (a) sold under the
     “Spectracide®” tradename and (b) are sold in a “concentrate” product form (in
25   other words, designed to be manually mixed by consumers with water prior to use
     on targeted vegetation). Agreement at § 2.20.
26
27
     3
      The Settlement Class specifically excludes (1) any judicial officer presiding over
     the Litigation, (2) UIC and Released Parties, and each of their current or former
28   officers, directors, and employees, (3) legal representatives, successors, or assigns
     of any such excluded person, and (4) any person who properly executes and files a
     timely Request for Exclusion. Ageement at § 2.26.
                                               -4-
       Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
          [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    settlement administration and notice to the Class Members, to pay Class Counsel’s
2    fees and expenses, and to pay incentive awards to the named Plaintiffs. Agreement
3    at § 7.6. For Authorized Claimants, UIC will provide $6.25 in cash from the
4    Settlement Fund for each Claim submitted by a household, with a limit of four (4)
5    Claims per household (total payable per household in no event to exceed $25, unless
6    distribution is increased pro rata). Agreement at § 7.2.1. The settlement provides for
7    a pro rata reduction if the claims exceed the amount in the settlement fund
8    (Agreement at § 7.2.3) or a pro rata increase if the settlement fund is not exhausted.
9    Agreement at § 7.2.3. If after all accepted Claims (plus other authorized fees, costs
10   and expenses) are paid and money remains in the Settlement Fund after pro rata
11   distribution to Authorized Claimants, any remaining settlement funds thereafter will
12   be awarded cy pres to the National Advertising Division of the Better Business
13   Bureau.
14          In addition to monetary relief, UIC agrees to the following injunctive relief:
15   If, with respect to any Product manufactured by UIC after June 1, 2020, UIC elects
16   to state on its Product label that such Product "Makes Up to __ Gallons" of end-use
17   herbicide, Defendant shall include on such labeling, mixing directions that are
18   acceptable to EPA-equivalent agencies of the State(s) in which the Product is
19   registered for sale (such acceptability being deemed by virtue of such agency(ies)
20   registration of such Product). The ultimate timing and content of any label changes
21   shall be at the sole discretion of UIC. Agreement at § 7.3.
22   III.   NOTICE AND CLAIMS PROCESS
23          The Court finds that the Class has received the best notice practicable and that
24   the notice complies with due process requirements. The Parties’ selection and
25   retention of Classaura LLC as the Notice Administrator was reasonable and
26   appropriate. Based on the Declaration of Gajan Retnasaba, the Court hereby finds
27   that the Settlement Notices were published to the Class Members substantially in the
28   form and manner approved by the Court in its Preliminary Approval Order. The

                                              -5-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    Settlement Notices provided fair, effective and the best practicable notice to the
2    Class of the Settlement and the terms thereof. The Notices also informed the Class
3    of Plaintiff’s intent to seek attorneys’ fees, costs, and incentive payments, and set
4    forth the date, time, and place of the Fairness Hearing and Class Members’ rights to
5    object to the Settlement or Fee Motion and to appear at the Fairness Hearing. The
6    Court further finds that the Settlement afforded Class members a reasonable period
7    of time to exercise such rights. See Weeks v. Kellogg Co., 2011 U.S. Dist. LEXIS
8    155472, at *82 (C.D. Cal. Nov. 23, 2011) (class members’ deadline to object or opt
9    out must arise after class counsel’s fee motion is filed); In re Mercury Interactive
10   Corp. Secs. Litig., 618 F.3d 988, 994 (9th Cir. 2010) (same). The Settlement Notices
11   fully satisfied all notice requirements under the law, including the Federal Rules of
12   Civil Procedure, the requirements of the California Legal Remedies Act, Cal. Civ.
13   Code § 1781, and all due process rights under the U.S. Constitution and California
14   Constitutions. The Court also finds that Defendant has satisfied all notice
15   requirements of the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715,
16   as attested to by the Retnasaba Declaration. The Court has received no objection or
17   response to the Settlement agreement by any federal or state official, including any
18   recipient of the foregoing notices.
19         To date, Classaura has received 84,572 claim forms from prospective class
20   members. Out of the total claim forms received, Classaura has found 16,605 claim
21   forms to be invalid due to being duplicative or not meeting the settlement criteria.
22   Classaura estimates that there will be approximately 67,967 valid claim forms.
23   Settlement Class members are eligible to request payment for up to four purchases
24   per household on their claim forms. The average claim form reported 3.6 purchases.
25   Thus, Classaura estimates that the total number of valid claims that will be paid is
26   248,042. In addition, there have been no requests for exclusion from the settlement
27   and no class members have objected to the settlement.
28

                                              -6-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    IV.   APPROVAL OF CLASS ACTION SETTLEMENT
2          Approval of a proposed class action settlement is governed by Federal Rule
3    of Civil Procedure 23(e). “[T]he 2018 amendment to Rule 23(e) establishes core
4    factors district courts must consider when evaluating a request to approve a proposed
5    settlement.” Zamora Jordan v. Nationstar Mortg., LLC, No. 2:14-CV-0175-TOR,
6    2019 WL 1966112, at *2 (E.D. Wash. May 2, 2019).
7          Rule 23(e) now provides that the Court may approve a class action settlement
8    “only after a hearing and only on a finding that it is fair, reasonable, and adequate
9    after considering whether:
10         (A) the class representatives and class counsel have adequately represented
11         the class;
12         (B) the proposal was negotiated at arm's length;
13         (C) the relief provided for the class is adequate, taking into account:
14                (i) the costs, risks, and delay of trial and appeal;
15                (ii) the effectiveness of any proposed method of distributing relief to
16                the class, including the method of processing class-member claims;
17                (iii) the terms of any proposed award of attorney's fees, including
18                timing of payment; and
19                (iv) any agreement required to be identified under Rule 23(e)(3); and
20         (D) the proposal treats class members equitably relative to each other.”
21   Fed. R. Civ. P. 23(e)(2).
22         “Under Rule 23(e), both its prior version and as amended, fairness,
23   reasonableness, and adequacy are the touchstones for approval of a class-action
24   settlement.” Zamora, 2019 WL 1966112, at *2. “The purpose of the amendment to
25   Rule 23(e)(2) is establish [sic] a consistent set of approval factors to be applied
26   uniformly in every circuit, without displacing the various lists of additional approval
27   factors the circuit courts have created over the past several decades.” Id. Factors that
28   the Ninth Circuit have typically considered include (1) the strength of plaintiffs’

                                              -7-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    case; (2) the risk, expense, complexity, and likely duration of further litigation; (3)
2    the risk of maintaining class action status throughout the trial; (4) the amount offered
3    in settlement; (5) the extent of discovery completed and the stage of the proceedings;
4    and (6) the experience and views of counsel. Hanlon v. Chrysler Corp., 150 F.3d
5    1011, 1026 (9th Cir. 1998); Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566, 575
6    (9th Cir. 2004).
7          “While the Ninth Circuit has yet to address the amendment to Rule 23(e)(2) .
8    . . the factors in amended Rule 23(e)(2) generally encompass the list of relevant
9    factors previously identified by the Ninth Circuit.” Zamora, 2019 WL 1966112, at
10   *2 (alteration in original). Indeed, “[t]he goal of this amendment is not to displace
11   any factor, but rather to focus the court and the lawyers on the core concerns of
12   procedure and substance that should guide the decision whether to approve the
13   proposal.” Fed. R. Civ. P. 23(e)(2) advisory committee's note to 2018 amendment.
14   “Accordingly, the Court applies the framework set forth in Rule 23 with guidance
15   from the Ninth Circuit’s precedent, bearing in mind the Advisory Committee’s
16   instruction not to let ‘[t]he sheer number of factors’ distract the Court and parties
17   from the ‘central concerns’ underlying Rule 23(e)(2).” In re Extreme Networks, Inc.
18   Securities Litigation, No. 15-CV-04883-BLF, 2019 WL 3290770, at *6 (N.D. Cal.
19   July 22, 2019); see also Hefler v. Wells Fargo & Co., No. 16-CV-05479-JST, 2018
20   WL 6619983, at *4 (N.D. Cal. Dec. 18, 2018).
21                ADEQUATE REPRESENTATION
22         A determination of adequacy of representation requires that “two questions be
23   addressed: (a) do the named plaintiffs and their counsel have any conflicts of interest
24   with other class members and (b) will the named plaintiffs and their counsel
25   prosecute the action vigorously on behalf of the class?” In re Mego Fin. Corp. Sec.
26   Litig., 213 F.3d 454, 462 (9th Cir. 2000), as amended (June 19, 2000) (citing Hanlon,
27   150 F.3d at 1020); see also Hefler, 2018 WL 6619983, at *6.
28

                                              -8-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1          The Court finds that Class Counsel and the Class Representatives have
2    adequately represented the Class. The proposed class representatives in this action
3    have no conflicts of interest with other class members and each have prosecuted this
4    action vigorously on behalf of the Class. Each of the named Plaintiffs have suffered
5    the same injuries as the absent class members because each purchased a
6    Spectracide® Concentrate product, for personal and household use, in reliance on
7    the “Makes Up To ___” gallons statement on the front of the label which they took
8    to mean would, in fact, make up to the advertised amount of gallons when used as
9    directed for general weed control. (See Fourth Amended Complaint, ECF No. 63 at
10   ¶¶ 30-32). Each of the named Plaintiffs have been dedicated to vigorously pursuing
11   this action on behalf of the class and each have kept themselves informed about the
12   status of the proceedings.
13         Class Counsel have also vigorously represented the Class and have no
14   conflicts of interest. The Settlement was negotiated by counsel with extensive
15   experience in consumer class action litigation. Through the discovery process, Class
16   Counsel obtained sufficient information and documents to evaluate the strengths and
17   weaknesses of the case. The information reviewed by class counsel includes sales
18   information for the Spectracide® Concentrate products during the class period, the
19   labels for the Spectracide® Concentrate products in use during the class period, and
20   Defendant’s communications with the Environmental Protection Agency (“EPA”)
21   relating to the labels of the Products. Class Counsel have concluded that the
22   Settlement provides exceptional results for the class while sparing the class from the
23   uncertainties of continued and protracted litigation. See, e.g., In re Omnivision
24   Techs., Inc., 559 F. Supp. 2d 1036, 1043 (N.D. Cal. 2008) (“The recommendations
25   of plaintiffs’ counsel should be given a presumption of reasonableness.”); Rodriguez
26   v. W. Publ'g Corp., 563 F.3d 948, 976 (9th Cir. 2009) (Deference to Class Counsel’s
27   evaluation of the Settlement is appropriate because “[p]arties represented by
28

                                              -9-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    competent counsel are better positioned than courts to produce a settlement that
2    fairly reflects each party’s expected outcome in litigation.”).
3             Accordingly, the Court finds that Class Counsel and the Class Representatives
4    have been diligent in their representation of the class.
5                   ARM’S LENGTH NEGOTIATIONS
6             Regarding the negotiation process, the Court finds that the Settlement
7    Agreement is the result of an adversarial, non-collusive, and arms-length
8    negotiation. The Parties did not begin settlement discussions until after the Court
9    had ruled on Defendant’s motion to dismiss (ECF No. 34) and Plaintiff Arthur’s
10   motion for class certification (ECF No. 46). Settlement discussions also did not
11   begin until after the Parties had exchanged written discovery and documents, which
12   speaks to the fundamental fairness of the process. See Nat'l Rural
13   Telecommunications Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 528 (C.D. Cal. 2004)
14   (“A settlement following sufficient discovery and genuine arms-length negotiation
15   is presumed fair.”). The several months that it took to work out significant details
16   and vigorous disagreements between the parties demonstrate that this proposed
17   resolution was the product of heavily disputed and arm’s length negotiation. The
18   settlement negotiations were hard-fought, with both Parties and their counsel
19   thoroughly familiar with the applicable facts, legal theories, and defenses on both
20   sides.
21            Accordingly, the Court finds no signs of conflicts of interest, collusion, or bad
22   faith in the parties' settlement negotiation process.
23                  ADEQUATE RELIEF
24            The Court concludes that the relief provided for the Class is adequate. UIC
25   has agreed to settle this matter for a non-reversionary total of $2,500,000. Agreement
26   at § 7.4. As explained in the Court’s Preliminary Approval Order (ECF No. 77), the
27   $2,500,000 nationwide settlement amount is reasonable considering that damages
28   would be limited to a fraction of total sales if Plaintiffs were to prevail at trial.

                                             -10-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1          As previously explained by Plaintiffs’ damages expert, Charlene L. Podlipna,
2    CPA, the Spectracide® Concentrate products allegedly are underfilled by 36% to
3    38% based on Plaintiffs’ claims that reasonable consumers’ intend purpose for the
4    Products is “general weed control.” (ECF No. 23-14 [Podlipna Decl., ¶ 13]).
5    Damages for the nationwide class would be based on the Benefit of the Bargain
6    method, which is based on the difference between the amount Plaintiffs reasonably
7    expected to receive and the actual amount received. (ECF No. 23-14 [Podlipna Decl.,
8    ¶ 15]). Accordingly, the projected maximum for nationwide class damages would
9    be approximately $[Redacted] if Plaintiffs were to prevail at trial. ($[Redacted]
10   nationwide sales x .38 underfill percentage = $[Redacted]). The $2,500,000
11   settlement fund accounts for [Redacted]% of total damages that would be available
12   at trial, which is well within the range of reason. See, e.g., Stovall-Gusman v. W.W.
13   Granger, Inc., No. 13-cv-02540-HSG, 2015 WL 3776765, at *4 (N.D. Cal. June 17,
14   2015) (granting final approval of a net settlement amount representing 7.3% of the
15   plaintiffs’ potential recovery at trial); Balderas v. Massage Envy Franchising, LLC,
16   No. 12-cv-06327NC, 2014 WL 3610945, at *5 (N.D. Cal. July 21, 2014) (granting
17   preliminary approval of a net settlement amount representing 5% of the projected
18   maximum recovery at trial); Ma v. Covidien Holding, Inc., No. SACV 12-02161-
19   DOC (RNBx), 2014 WL 360196, at *5 (C.D. Cal. Jan. 31, 2014) (finding a
20   settlement worth 9.1% of the total value of the action “within the range of
21   reasonableness”); Downey Surgical Clinic, Inc. v. Optuminsight, Inc., No. CV09-
22   5457PSG (JCx), 2016 WL 5938722 at *5 (C.D. Cal. May 16, 2016) (granting final
23   approval where recovery was as low as 3.21% of potential recovery at trial).
24         The amount of recovery per class member is also adequate considering that
25   Settlement Class Members can claim $6.25 in cash from the Settlement Fund for
26   each Claim submitted by a household, with a limit of four (4) claims per household
27   (total payable per household in no event to exceed $25, unless distribution is
28   increased pro rata). Agreement at § 7.2.1. This recovery is significant considering

                                             -11-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    that a 64-ounce bottle of Spectracide® Concentrate, the most expensive bottle size,
2    sells for approximately $30.00 at retail stores like Home Depot. The $6.25 recovery
3    per purchase (up to four purchases per household) for each Settlement Class member
4    is an excellent result considering it represents a large fraction of total damages that
5    would be recoverable at trial. Indeed, $6.25 represents approximately 57.8% of the
6    total potential recovery for purchasers of the 64-ounce bottle size ($30.00 x .36
7    underfill amount for 64-ounce bottle size = $10.80). Moreover, the settlement
8    agreement provides for injunctive relief, which further supports the adequacy of
9    relief to the class. Agreement at § 7.3.
10         The amount of recovery per claimant is also adequate considering that
11   Settlement Class Members can claim $6.25 in cash from the Settlement Fund for
12   each Claim submitted by a household, with a limit of four (4) claims per household
13   (total payable per household in no event to exceed $25, unless distribution is
14   increased pro rata). Agreement at § 7.2.1. Here, approximately 67,967 valid claim
15   forms were submitted by settlement class members and 248,042 valid claims will be
16   paid by the settlement administrator. Once notice and administration costs along
17   with Plaintiffs’ attorneys’ fees, costs, and incentive awards are deducted from the
18   $2,500,000 Settlement Fund, there will be approximately $1,702,477.37 available
19   for distribution to the Settlement Class. This means that there will be a slight pro
20   rata increase and $6.86 will be paid for each valid and timely claim submitted.
21   ($1,702,477.37 in available funds for distribution / 248,042 valid claims = $6.86 per
22   claim). Because the average valid claim form reported 3.6 purchases, average
23   settlement class members will receive approximately $24.69. This recovery is
24   significant considering that a 64-ounce bottle of Spectracide® Concentrate, the most
25   expensive bottle size, sells for approximately $30.00 at retail stores. Accordingly,
26   the Court finds that the amount offered in the settlement is adequate.
27   ///
28   ///

                                             -12-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1     1.     Costs, risks, and delay of trial and appeal
2          The Court concludes that the costs, risks, and delay of trial and appeal further
3    support final approval. Proceeding in this litigation in the absence of settlement
4    poses various risks such as failing to certify a class, having summary judgment
5    granted against Plaintiffs, or losing at trial. Such considerations have been found to
6    weigh heavily in favor of settlement. See Rodriguez, 563 F.3d at 966; Curtis-Bauer
7    v. Morgan Stanley & Co., Inc., No. C 06-3903 TEH, 2008 WL 4667090, at *4 (N.D.
8    Cal. Oct. 22, 2008) (“Settlement avoids the complexity, delay, risk and expense of
9    continuing with the litigation and will produce a prompt, certain, and substantial
10   recovery for the Plaintiff class.”). Even if Plaintiffs are able to certify a class, there
11   is also a risk that the Court could later decertify the class action. See In re Netflix
12   Privacy Litig., No. 5:11-cv-00379 EJD, 2013 WL 1120801, at *6 (N.D. Cal. Mar.
13   18, 2013) (“The notion that a district court could decertify a class at any time is one
14   that weighs in favor of settlement.”) (internal citations omitted). The Settlement
15   eliminates these risks by ensuring Class Members a recovery that is “certain and
16   immediate, eliminating the risk that class members would be left without any
17   recovery . . . at all.” Fulford v. Logitech, Inc., No. 08-cv-02041 MNC, 2010 U.S.
18   Dist. LEXIS 29042, at *8 (N.D. Cal. Mar. 5, 2010).
19    2.     Effectiveness of proposed method of distributing relief to the Class
20         The Court finds that the claims process was straightforward and allows
21   Settlement Class members to make a claim by submitting a valid and timely Claim
22   Form to the Settlement Administrator without complication. See In re Toyota Motor
23   Corp. Unintended Acceleration Mktg., Sales Practices, & Prod. Liab. Litig., No.
24   8:10ML 02151 JVS, 2013 WL 3224585, at *18 (C.D. Cal. June 17, 2013) (“The
25   requirement that class members download a claim form or request in writing a claim
26   form, complete the form, and mail it back to the settlement administrator is not
27   onerous.”).
28   ///

                                             -13-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1          The Settlement Agreement here provides for pro rata distribution to class,
2    which will ensure that class members receive as much as the settlement fund as
3    possible. Agreement at § 7.2.3. As discussed above, there will be a slight pro rata
4    increase and approximately $6.86 will be paid out for each of the estimated 248,042
5    valid claims submitted. If any amounts remain in the settlement fund following a pro
6    rata distribution to class members, then the remaining funds will thereafter be
7    awarded cy pres to the National Advertising Division of the Better Business Bureau
8    (“NAD”). Agreement at § 7.2.3. The proposed cy pres recipient will only receive
9    funds that are no longer economically feasible to distribute to the class after a pro
10   rata distribution. Courts have previously approved NAD as a suitable cy pres
11   recipient. See Rawa v. Monsanto Co., No. 4:17CV01252 AGF, 2018 WL 2389040,
12   at *11 (E.D. Mo. May 25, 2018) (approving NAD as a cy pres recipient and noting
13   that it “monitors national advertising in all media for goods and services, enforce[es]
14   high standards of truth and accuracy, and accepts complaints from consumers”).
15   Accordingly, the Court appoints NAD as the cy pres recipient and approves the
16   proposed method of distribution.
17    3.     The Requested Attorneys’ Fees, Costs, and Incentive Awards Are Fair
18           and Reasonable
19         Class Counsel has fully addressed the reasonableness of the fee request in
20   Plaintiffs’ Motion for Attorneys’ Fees, Costs, and Incentive Awards that was filed
21   on January 6, 2020. (ECF No. 78-1). Pursuant to Federal Rule of Civil Procedure
22   23(h), the Court orders that Class Counsel is entitled to reasonable attorneys’ fees
23   incurred in connection with the action in the amount of $625,000.00, to be paid at
24   the time and in the matter provided in the Settlement Agreement. (ECF No. 71-3).
25   The fee award sought in the present case is reasonable when judged by the standards
26   of this circuit. See, e.g., In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935,
27   941 (9th Cir. 2011). The $625,000.00 fee award accounts for 25% of the
28   $2,500,000.00 Settlement Fund and is well within the percentage range that courts

                                             -14-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    have allowed in the Ninth Circuit. Id. at 942; see also Vasquez v. Coast Valley
2    Roofing, Inc., 266 F.R.D. 482, 491 (E.D. Cal. 2010) (“typical range of acceptable
3    attorneys’ fees in the Ninth Circuit is 20% to 33 1/3 % of total settlement value”);
4    Hopkins v. Stryker Sales Corp., No. 11-2786, 2013 WL 2013 WL 496358, at *1
5    (N.D. Cal. Feb. 6, 2013) (acknowledging same and awarding 30%); In re Activision
6    Sec. Litig., 723 F. Supp. 1373, 1377 (N.D. Cal. 1989) (“[a] review of recent reported
7    cases discloses that nearly all common fund awards range around 30%”); Pokorny
8    v. Quixtar, Inc., No. 07-00201 SC, 2013 WL 3790896, *1 (N.D. Cal. July 18, 2013)
9    (acknowledging same, stating 30% award is “the norm absent extraordinary
10   circumstances that suggest reasons to lower or increase the percentage” and granting
11   fee request of 27.3%); see also In re Pacific Enters. Sec. Litig., 47 F.3d 373, 379
12   (9th Cir. 1995) (award of 33% of settlement fund as fees affirmed).
13         Class Counsel’s fee request is also reasonable under the lodestar method.
14   Class Counsel’s total lodestar in this action equals $545,052.50. Accordingly, the
15   $625,000.00 fee award results in a positive multiplier of 1.146. See Wershba v. Apple
16   Computer, Inc., 91 Cal. App. 4th 224, 255 (2001) (“Multipliers can range from 2 to
17   4, even higher.”); Van Vranken v. Atlantic Richfield Co., 901 F. Supp. 294, 298 (N.D.
18   Cal. 1995) (3-4 are in the “range [of] common” multipliers for sophisticated class
19   actions). Moreover, the fee award is justified based on the excellent results obtained,
20   the experience and skill of Counsel, the complexity of issues, the risk of non-
21   payment, and the preclusion of other work.
22         Based on the declaration submitted by Class Counsel in support of the Fee
23   Motion, the Court finds that Class Counsel have incurred out-of-pocket litigation
24   expenses (paid and un-reimbursed) in the amount of $32,090.63. Accordingly, the
25   Court further awards Class Counsel $32,090.63 in litigation costs, to be paid at the
26   time and manner provided in the Settlement Agreement.
27         The Court finds that the Class Representatives in this action have actively
28   participated in and assisted Class Counsel with this litigation for the substantial

                                             -15-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    benefit of the Class. Each of the Class Representatives have reviewed material
2    filings; have had continuous communications with Class Counsel throughout the
3    litigation; have reviewed and approved the Settlement Agreement; and were
4    committed to securing substantive relief on behalf of the Class. The Court further
5    finds that the requested incentive awards are presumptively reasonable are in line
6    with Ninth Circuit authority. See Wren v. RGIS Inventory Specialists, No. C-06-
7    05778 JCS, 2011 WL 1230826, at *36 (N.D. Cal. Apr. 1, 2011) (“there is ample case
8    law finding $5,000 to be a reasonable amount for an incentive payment.”).
9    Accordingly, the Court awards incentive payments as follows: (a.) $3,000 incentive
10   payment to Plaintiff Michael Graves; (b.) $3,000 incentive payment to Plaintiff
11   Michael Whealen; and (c.) $5,000 incentive payment to Plaintiff Keith Gren. The
12   Court finds that the incentive payment to Plaintiff Keith Gren is reasonable in light
13   of the fact he sat for a deposition on July 12, 2018 and that he incurred additional
14   time and expense for appearing at the deposition.
15    4.     Agreements required to be identified under Rule 23(e)(3)
16         The Court has not been advised of any side agreements made in connection
17   with the proposed settlement pursuant to Rule 23(e)(3). Thus, there is nothing for
18   the Court to consider.
19                The Settlement Agreement Treats Class Members Equitably
20         The Court finds that the apportionment of relief among Class Members treats
21   class members equitably. As discussed above, each valid claim submitted will be
22   paid approximately $6.86 following a slight pro rata increase. Because each class
23   member is treated equally, the Court approves the settlement as fair, reasonable, and
24   adequate.
25                The Absence of Governmental Participation Supports Final
26                Approval
27         Although CAFA does not create an affirmative duty for either state or federal
28   officials to take any action in response to a class-action settlement, CAFA presumes

                                             -16-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    that—once put on notice—state or federal officials will “raise any concerns that they
2    may have during the normal course of the class action settlement procedures.”
3    Garner v. State Farm Mut. Auto. Ins. Co., No. CV 08-1365, 2010 WL 1687832, at
4    *14 (N.D. Cal. Apr. 22, 2010); see also LaGarde v. Support.com, Inc., No. C 12-
5    0609, 2013 WL 1283325, at *7 (N.D. Cal. Mar. 26, 2013) (same); In re Netflix
6    Privacy Litig., No. 5:11-cv-00379, 2013 WL 1120801 at *8 (N.D. Cal. Mar. 18,
7    2013) (same). To date, no state or federal official has raised any objection to the
8    settlement.
9                  The Reaction of the Class Has Been Favorable
10         It is well established that “the absence of a large number of objections to a
11   proposed class action settlement raises a strong presumption that the terms of a
12   proposed class settlement action are favorable to the class members.” Nat’l Rural
13   Telecomms. Coop., 221 F.R.D. at 529 (collecting cases). Here, the Court finds that
14   the response from Class members has been overwhelmingly positive. There have
15   been no requests for exclusion and no objections have been filed. This positive
16   reaction to the Settlement indicates that this Court “‘may appropriately infer that
17   [the] class action settlement is fair, adequate, and reasonable when few class
18   members object to it.’” Garner, 2010 WL 1687832, at *14.
19   V.    CERTIFICATION OF THE SETTLEMENT CLASS
20         When presented with a proposed settlement, a court must first determine
21   whether the proposed settlement class satisfies the requirements for class
22   certification under Rule 23. In assessing those class certification requirements, a
23   court may properly consider that there will be no trial. Amchem Prods., Inc. v.
24   Windsor, 521 U.S. 591, 620 (1997) (“Confronted with a request for settlement-only
25   class certification, a district court need not inquire whether the case, if tried, would
26   present intractable management problems . . . for the proposal is that there be no
27   trial.”). For the reasons below, the Court finds that the Settlement Class meets the
28   requirements of Rule 23(a) and (b).

                                             -17-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1                  Rule 23(a)
2     1.     Numerosity
3           Rule 23(a)(1) requires that “the class is so numerous that joinder of all
4    members is impracticable.” See Rule 23(a)(1). “As a general matter, courts have
5    found that numerosity is satisfied when class size exceeds 40 members, but not
6    satisfied when membership dips below 21.” Slaven v. BP Am., Inc., 190 F.R.D. 649,
7    654 (C.D. Cal. 2000). Here, the proposed class is comprised of tens of thousands of
8    consumers who purchased the Class Products. To date, the settlement administrator
9    has received 67,967 valid claim forms. Accordingly, the Court finds that the
10   numerosity requirement is satisfied.
11    2.     Commonality
12          Rule 23(a)(2) requires the existence of “questions of law or fact common to
13   the class.” See Rule 23(a)(2). Commonality is established if plaintiffs and class
14   members’ claims “depend on a common contention,” “capable of class-wide
15   resolution . . . [meaning] that determination of its truth or falsity will resolve an issue
16   that is central to the validity of each one of the claims in one stroke.” Wal-Mart
17   Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). Because the commonality
18   requirement may be satisfied by a single common issue, it is easily met.
19          The Court finds that there are ample issues of both law and fact here that are
20   common to the members of the Class. All of the Class Members’ claims arise from
21   a common nucleus of facts and are based on the same legal theories. Plaintiffs allege
22   that UIC’s “Makes Up To __” gallons statement on the Spectracide® Concentrate
23   Product labels is false and misleading because the Products yield only a fraction of
24   the advertised “Makes Up To” amount when mixed for “general weed control”
25   purposes. These alleged misrepresentations were made in a uniform manner to each
26   of the Class Members. Accordingly, commonality is satisfied by the existence of
27   these common factual issues. See Arnold v. United Artists Theatre Circuit, Inc., 158
28   ///

                                             -18-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    F.R.D. 439, 448 (N.D. Cal. 1994) (commonality requirement met by “the alleged
2    existence of common discriminatory practices”).
3          Second, Plaintiffs’ claims are brought under legal theories common to the
4    Class as a whole. Alleging a common legal theory alone is enough to establish
5    commonality. See Hanlon, 150 F.3d at 1019 (“All questions of fact and law need not
6    be common to satisfy the rule. The existence of shared legal issues with divergent
7    factual predicates is sufficient, as is a common core of salient facts coupled with
8    disparate legal remedies within the class.”). Here, all of the legal theories asserted
9    by Plaintiffs are common to all Class Members. Given that there are virtually no
10   issues of law which affect only individual members of the Class, the Court finds that
11   commonality is satisfied.
12    3.     Typicality
13         Rule 23(a)(3) requires that the claims of the representative plaintiffs be
14   “typical of the claims . . . of the class.” See Rule 23(a)(3). “Under the rule’s
15   permissive standards, representative claims are ‘typical’ if they are reasonably
16   coextensive with those of absent class members; they need not be substantially
17   identical.” See Hanlon, 150 F.3d at 1020. In short, to meet the typicality requirement,
18   the representative plaintiffs simply must demonstrate that the members of the
19   settlement class have the same or similar grievances. Gen. Tel. Co. of the Sw. v.
20   Falcon, 457 U.S. 147, 161 (1982).
21         The Court finds that the claims of the named Plaintiffs are typical of those of
22   the Class. Like those of the Class, their claims arise out of the purchase of
23   Spectracide® Concentrate products for personal or household use after relying on
24   UIC’s allegedly misleading “Makes Up To __” gallons representations. The named
25   Plaintiffs have precisely the same claims as the Class and must satisfy the same
26   elements of each of their claims, as must other Class Members. Supported by the
27   same legal theories, the named Plaintiffs and all Class Members share claims based
28   on the same alleged course of conduct. The named Plaintiffs and all Class Members

                                             -19-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    have been injured in the same manner by this conduct. Therefore, the typicality
2    requirement is satisfied.
3     4.     Adequacy
4          The final requirement of Rule 23(a) is set forth in subsection (a)(4) which
5    requires that the representative parties “fairly and adequately protect the interests of
6    the class.” See Rule 23(a)(4). As discussed above, the Court finds that Class Counsel
7    and the Class Representatives have adequately represented the Class. Accordingly,
8    the Court hereby appoints Plaintiffs Michael Graves, Keith Gren, and Michael
9    Whealen as Class Representatives for the Settlement Class. The Court also appoints
10   the Law Offices of Ronald A. Marron, APLC as Settlement Class Counsel to Federal
11   Rule of Civil Procedure 23(g).
12                Rule 23(b)(2)
13         In addition to meeting the prerequisites of Rule 23(a), Plaintiffs must also
14   meet one of the three requirements of Rule 23(b) to certify the proposed class. See
15   Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1186 (9th Cir. 2001). Under
16   Rule 23(b)(3), a class action may be maintained if “the court finds that the questions
17   of law or fact common to the members of the class predominate over any questions
18   affecting only individual members, and that a class action is superior to other
19   available methods for fairly and efficiently adjudicating the controversy.” See Rule
20   23(b)(3). Certification under Rule 23(b)(3) is appropriate and encouraged “whenever
21   the actual interests of the parties can be served best by settling their differences in a
22   single action.” Hanlon, 150 F.3d at 1022.
23    1.     Predominance
24         The Court finds that the proposed Class is well-suited for certification under
25   Rule 23(b)(3) because questions common to the Class Members predominate over
26   questions affecting only individual Class Members. Predominance exists “[w]hen
27   common questions present a significant aspect of the case and they can be resolved
28   for all members of the class in a single adjudication.” Id. As the U.S. Supreme Court

                                             -20-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    has explained, when addressing the propriety of certification of a settlement class,
2    courts take into account the fact that a trial will be unnecessary and that
3    manageability, therefore, is not an issue. Amchem, 521 U.S. at 619-62. In this case,
4    common questions of law and fact exist and predominate over any individual
5    questions, including, in addition to whether this settlement is reasonable (see
6    Hanlon, 150 F.3d at 1026-27), inter alia: (1) whether UIC’s representations
7    regarding its “Makes up to ___” gallons claim were false and misleading or
8    reasonably likely to deceive consumers; (2) whether UIC violated the CLRA, UCL,
9    FAL and the MMPA; (3) whether UIC had defrauded Plaintiff and the Class
10   Members; and (4) whether the Class has been injured by the wrongs complained of,
11   and if so, whether Plaintiffs and the Class are entitled to damages, injunctive and/or
12   other equitable relief, including restitution, and if so, the nature and amount of such
13   relief.
14             There are also no concerns here about certifying a nationwide settlement class
15   under Mazza v. Am. Honda Motor Co., 666 F.3d 581, 590 (9th Cir. 2012). In Mazza,
16   the Ninth Circuit held that, when certifying a nationwide class, the burden is on the
17   defendant to show “‘that foreign law, rather than California law, should apply to
18   class claims.’” See also In re MDC Holdings Securities Litigation, 754 F. Supp. 785,
19   803–04, 808 (S.D. Cal. 1990) (the “court presumes that California law controls
20   unless and until defendants show that choice of law problems render the common
21   law claims inappropriate for class treatment.”); In re Seagate Technologies Sec.
22   Litigation, 115 F.R.D. 264, 269, 274 (N.D. Cal. 1987) (applying California law to
23   nationwide class because “[a]bsent the defendant carrying [its] burden, California
24   law would govern the foreign state plaintiffs' claims” and noting several other
25   decisions reaching this conclusion).
26             The Ninth Circuit recently held that differences in state law do not defeat
27   predominance in the settlement class context. See In re Hyundai & Kia Fuel Econ.
28   Litig., 926 F.3d 539, 561 (9th Cir. 2019). This is especially relevant here because

                                             -21-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    UIC is not opposing the certification of a nationwide class involving California and
2    Missouri law. Consequently, UIC is voluntarily subjecting itself to California and
3    Missouri law, including California’s Consumer Legal Remedies Act and Missouri’s
4    Merchandising Practices Act, which provide greater protections to consumers than
5    other jurisdictions. Where, as here, UIC’s products were widely distributed and there
6    are significant contacts with California residents, and where UIC does not oppose
7    California law applying to the nationwide class, the Mazza choice of law analysis is
8    easily satisfied because the interests of other states will not be impaired. In re
9    Hyundai & Kia Fuel Econ. Litig., 926 F.3d at 561. Missouri’s MMPA can also be
10   applied to the nationwide Settlement Class because UIC maintains its principal place
11   of business in Missouri and Missouri has significant contacts with the claims of each
12   class member.
13         Moreover, the considerations driving the rest of the Mazza analysis are
14   inapplicable here. In the settlement context, other states’ interests would not be
15   undermined by the application of California and Missouri law because UIC is opting
16   into a regime that protects consumers more vigorously than other states. In Hanlon,
17   the Ninth Circuit also held that “the idiosyncratic differences between state
18   consumer protection laws are not sufficiently substantive to predominate over the
19   shared claims.” Hanlon, 150 F.3d at 1022–23; In re Hyundai & Kia Fuel Econ.
20   Litig., 926 F.3d at 561 (“no party argued that California’s choice-of-law rules should
21   not apply to this class settlement”); Sullivan v. DB Investments, Inc., 667 F.3d 273,
22   301 (3d Cir. 2011) (“variations in the rights and remedies available to injured class
23   members under the various laws of the fifty states [do] not defeat commonality and
24   predominance.”); In re Anthem, Inc. Data Breach Litig., 327 F.R.D. 299, 315 (N.D.
25   Cal. 2018) (finding that differences between state consumer protection laws do not
26   defeat predominance and certifying nationwide settlement class). Accordingly, the
27   Court finds that common issues predominate.
28   ///

                                             -22-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1     2.       Superiority
2             The Court finds that the class mechanism is superior to other available means
3    for the fair and efficient adjudication of the claims of the Class Members. Each
4    individual Class Member may lack the resources to undergo the burden and expense
5    of individual prosecution of the complex and extensive litigation necessary to
6    establish Defendant’s liability. Individualized litigation increases the delay and
7    expense to all parties and multiplies the burden on the judicial system. Individualized
8    litigation also presents a potential for inconsistent or contradictory judgments. In
9    contrast, the class action device presents far fewer management difficulties and
10   provides the benefits of single adjudication, economy of scale, and comprehensive
11   supervision by a single court. Accordingly, the Court finds that common questions
12   predominate and a class action is the superior method of adjudicating this
13   controversy and that the requirements of Rule 23(b)(3) are satisfied.
14            Accordingly, the Court hereby CERTIFIES the Settlement Class.
15   VI.      MISCELLANEOUS
16            Implementation of Settlement. The Parties are hereby directed to implement
17   the Settlement according to its terms and conditions.
18            Enforcement of Settlement. Nothing in this Final Approval Order shall
19   preclude any action to enforce or interpret the terms of the Settlement. Any action
20   to enforce or interpret the terms of the Settlement shall be brought solely in this
21   Court.
22            Retention of Jurisdiction. The Court expressly retains continuing
23   jurisdiction as to all matters relating to the Settlement, and this Final Order, and for
24   any other necessary and appropriate purpose. Without limiting the foregoing, the
25   Court retains continuing jurisdiction over all aspects of this case including but not
26   limited to any modification, interpretation, administration, implementation,
27   effectuation, and enforcement of the Settlement, the administration of the Settlement
28   and Settlement relief, including notices, payments, and benefits thereunder, the

                                             -23-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
1    Settlement Notice and sufficiency thereof, any objection to the Settlement, any
2    request for exclusion from the certified Class, the adequacy of representation by
3    Class Counsel and/or the Class Representative, the amount of attorneys’ fees and
4    litigation expenses to be awarded Class Counsel, the amount of any incentive awards
5    to be paid to the Class Representatives, any claim by any person or entity relating to
6    the representation of the Class by Class Counsel, to enforce the release and
7    injunction provisions of the Settlement and of this Order, any remand after appeal
8    or denial of any appellate challenge, any collateral challenge made regarding any
9    matter related to this litigation or this Settlement or the conduct of any party or
10   counsel relating to this litigation or this Settlement, and all other issues related to
11   this action and Settlement. Further, the Court retains continuing jurisdiction to enter
12   any other necessary or appropriate orders to protect and effectuate the Court’s
13   retention of continuing jurisdiction provided that nothing in this paragraph is
14   intended to restrict the ability of the Parties to exercise their rights under the
15   Settlement Agreement.
16         Dismissal of Action With Prejudice. The claims against Defendant in this
17   action, including all individual and Class claims resolved in it, shall be dismissed on
18   the merits and with prejudice.
19         IT IS SO ORDERED.
20
21   DATED: February 24, 2020                      __
22                                                 HON. CHRISTINA A. SNYDER
                                                   United States District Judge
23
24
25
26
27
28

                                             -24-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
         [PROPOSED] ORDER GRATING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
